STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   July 24, 2018
              Plaintiff-Appellee,

v                                                                  No. 336496
                                                                   Wayne Circuit Court
ROBERT REESE HOLMES III,                                           LC No. 16-006404-01-FC

              Defendant-Appellant.


Before: BORRELLO, P.J., and M. J. KELLY and BOONSTRA, JJ.

PER CURIAM.

        Defendant, Robert Holmes III, appeals as of right his convictions of carjacking, MCL
750.529a, armed robbery, MCL 750.529, felon in possession of a firearm (felon-in-possession),
MCL 750.224f, carrying a concealed weapon, MCL 750.227, and possession of a firearm during
the commission of a felony (felony-firearm), MCL 750.227b. Holmes was sentenced, as a fourth
habitual offender, MCL 769.12, to 15 to 30 years’ imprisonment for armed robbery, 15 to 30
years’ imprisonment for carjacking, two to seven years’ imprisonment for felon-in-possession,
one to five years’ imprisonment for carrying a concealed weapon, and a mandatory two years’
imprisonment for felony-firearm. For the reasons stated in this opinion, we affirm.

                                       I. BASIC FACTS

        On January 3, 2016, Darrel Nunlee left a social gathering. As he prepared to get into his
vehicle, he saw Holmes walk up to him. Nunlee recounted that Holmes told him to “check it in,
Pops,” and then pointed a handgun at him and demanded his money and the keys to his vehicle.
Nunlee testified that he was “scared to death,” so he gave Holmes his keys and the money.
Holmes then got in Nunlee’s vehicle and drove away.

        At trial, Holmes testified that he asked to borrow the vehicle and the money from Nunlee
so that he could purchase heroin for himself and Nunlee. He also stated that he did not have a
weapon when he asked to borrow the vehicle and money. The judge, sitting as the trier of fact,
found that Nunlee’s testimony was credible and convicted Holmes of carjacking, armed robbery,
felon-in-possession, carrying a concealed weapon, and felony-firearm. The judge acquitted
Holmes of a charge of assault with a dangerous weapon (felonious assault), MCL 750.82.

       This appeal follows.


                                               -1-
                                        II. SENTENCING

                                  A. STANDARD OF REVIEW

        Holmes argues that he is entitled to resentencing because the trial court incorrectly
assessed 10 points for offense variable (OV) 13. This Court reviews a sentencing court’s factual
findings regarding scoring variables for clear error, which must be supported by a preponderance
of the evidence. People v Gloster, 499 Mich. 199, 204; 880 NW2d 776 (2016). “Whether the
facts, as found, are adequate to satisfy the scoring conditions prescribed by statute, i.e., the
application of the facts to the law, is a question of statutory interpretation,” which this Court
reviews de novo. Id., quoting People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).
Clear error exists if this Court is “left with a definite and firm conviction that a mistake has been
made.” People v Stone, 269 Mich. App. 240, 242; 712 NW2d 165 (2005).

                                          B. ANALYSIS

        OV 13 addresses a defendant’s continuing pattern of criminal behavior. MCL 777.43(1).
The sentencing court must score ten points for OV 13 if “[t]he offense was part of a pattern of
felonious criminal activity involving a combination of 3 or more crimes against a person or
property . . . .” MCL 777.43(1)(d). OV 13 permits a sentencing court “to look beyond the
sentencing offense.” People v Nix, 301 Mich. App. 195, 206; 836 NW2d 224 (2013). Further,
when scoring OV 13, “all crimes within a 5-year period, including the sentencing offense, shall
be counted regardless of whether the offense resulted in a conviction.” MCL 777.43(2)(a)
(emphasis added). The sentencing court must count the sentencing offense in the five-year
period, People v Francisco, 474 Mich. 82, 87; 711 NW2d 44 (2006), and may consider charges
that were previously dismissed if a preponderance of the evidence supports a finding that the
offense took place, Nix, 301 Mich. App. at 205.

        Holmes’s convictions for carjacking and armed robbery are both properly counted for
purposes of OV 13 because both are felonies that occurred within the last five years and both are
classified as crimes against a person. See MCL 777.16y. In addition, Holmes was charged with
felonious assault, which is a crime against a person, MCL 777.16d. Felonious assault under
MCL 750.82 requires the prosecution to prove that the defendant committed “(1) an assault, (2)
with a dangerous weapon, and (3) with the intent to injure or place the victim in reasonable
apprehension of an immediate battery.” People v Avant, 235 Mich. App. 499, 505; 597 NW2d
864 (1999). An assault occurs when a defendant takes some “unlawful act that places another in
reasonable apprehension of receiving an immediate battery.” Nix, 301 Mich. App. at 205.

       Here, Nunlee testified that Holmes pointed a handgun at his chest and abdomen while he
took his money and keys. Nunlee also testified that he was “scared to death.” This is sufficient
evidence to establish that an assault occurred, and that Holmes acted with the intent to place
Nunlee in reasonable apprehension of an immediate battery. See id. at 205-206 (finding that a
felonious assault occurred when the defendant pointed a rifle at his cousin during an argument).
The dangerous weapon element was also established because Nunlee testified that Holmes




                                                -2-
pointed a handgun at him. Therefore, the prosecution proffered sufficient evidence to find, under
a preponderance of the evidence standard, that Holmes committed a felonious assault.1 As a
result, the trial court properly counted the felonious assault as one of the three felony crimes
against a person in the last five years to assess 10 points for OV 13. Because the trial court
properly assessed 10 points for OV 13, and imposed a sentence within the recommended
minimum sentencing range, Holmes is not entitled to resentencing. See People v Kimble, 470
Mich. 305, 310-311; 684 NW2d 669 (2004).

       Affirmed.

                                                           /s/ Stephen L. Borrello
                                                           /s/ Michael J. Kelly
                                                           /s/ Mark T. Boonstra




1
  We note that although Holmes was acquitted of the felonious-assault charge by the trial court,
the burden of proof at trial was beyond a reasonable doubt whereas at sentencing a finding that
the crime occurred need only be established by a preponderance of the evidence.



                                               -3-